Exhibit 10.2

WITHOUT PREJUDICE

SUBJECT TO CONTRACT

PARTIES

This Agreement is made between

 

(1) Edgen Murray Europe Limited of 20-22 Bedford Row, London, WC1R 4JS
(registration number 1241058), Edgen Murray Pte. Ltd. (the “Employer”), and

 

(2) Michael Craig of 14 Caldecott Close, Singapore 299122 (the “Employee”)

RECITALS

 

  A. The Employee has been employed by the Employer since November 7, 1989. He
is currently Executive Vice President and Managing Director of the Eastern
Hemisphere working under a contract dated 28 June 1994 (the “Employment
Contract”). Since April of 1995 the Employee has been based in Singapore.

 

  B. The parties have agreed to enter into this Agreement in full and final
settlement of any claims which the Employee may have in respect of his
employment or its termination, whether contractual or statutory or of any other
nature whatsoever and a full and final settlement of any claims which the
Employer may have against the Employee, except as stated herein.

 

  C. This settlement is made without any admission of liability by the Employer.

IT IS AGREED:

Termination of Employment

 

1. The Employee’s employment by the Employer will terminate on September 12,
2011 (the “Termination Date”) by mutual agreement of the Employer and the
Employee.

 

2. The Employee will be paid up to and including the Termination Date in respect
of any unpaid salary less any legally required deductions. The Employee is
required to take any accrued holiday entitlement during his notice period. All
contractual benefits will continue to be paid up to and including the
Termination Date. Except to the extent specifically provided for in this
Agreement, all benefits relating to the Employee’s employment will cease on the
Termination Date. Except to the extent specifically provided for in this
Agreement, the Employee acknowledges that following the Termination Date there
is no entitlement to any further salary, benefits, bonuses, incentive payments
or other remuneration or expenses from the Employer or any affiliated or related
entity, subsidiary of Edgen Murray II, LP, or their successors and assigns
(“Group Company”).

 

3. The Employee will receive payment for business expenses properly incurred up
to and including the Termination Date subject to the provision of receipts and
subject to the Employer’s rules from time to time.

 

4.

During the period from the date of this Agreement to the Termination Date the
Employee shall not perform any services for the Employer or any Group Company
and the Employer shall be under no obligation to provide any work to, or vest
any powers in, the Employee. The Employer may at its discretion require the
Employee to perform certain duties under the Employment Contract at any time
during this period, which duties may be withdrawn at

 

1



--------------------------------------------------------------------------------

  any time at the Employer’s discretion. During this period, the Employee shall
continue to be bound by the Employment Contract, but will not, without the prior
written consent of Dan O’Leary attend the premises of the Employer or any Group
Company; access the IT systems of the Employer or any Group Company; or contact
any client, customer, supplier or adviser of the Employer or any Group Company.

Termination Payment and Severance Payment

 

5. Subject to the terms and conditions of this Agreement, and to the Employee
first having returned any company property belonging to the Employer or any
Group Company the Employer will pay to the Employee the benefits to which he is
currently entitled for a period of 12 months after the Termination Date (such
sum to be no more than the amounts paid in the 12 months preceding the
Termination Date for such benefits), subject to the receipt of all required tax
clearances (the “Termination Payment”). The benefits are listed on Schedule 3 of
this Agreement. The benefits shall be paid by the Employer in the same manner as
they were before the Employee’s employment terminated. The benefits to which the
Employee is currently entitled are health insurance, housing allowance, home
leave, school fees for children, school bus fees, and International BUPA
Membership for the Employee and family only. Further, subject to the terms and
conditions of this Agreement, the Employer will pay to the Employee, GBP 183,750
(the “Severance Payment”). The Severance Payment shall be paid in 12 monthly
instalments at equal intervals, the first instalments to be paid subject to the
receipt of all required tax clearances within 30 days of the Employee signing
and returning this Agreement to the Employer (together with the duly completed
solicitor’s certificate at Schedule 1.)

 

6. The Employer will also pay the legal fees of Employee incurred in entering
this Agreement, up to the amount of £1,500, upon receipt of the legal invoice
after the Agreement is executed.

 

7. The Employer will deduct from any payment due to the Employee under this
Agreement any outstanding sums owed by the Employee to the Employer.

 

8. The Employee acknowledges that there are no sums of money due to him from the
Employer or any Group Company (except as provided for in this Agreement).

 

9. The Employee acknowledges that as of the Termination Date his 100 unvested
options to acquire limited partnership restricted units of Edgen Murray II L.P.
(“EMII”) will be forfeited.

 

10. The Employee may be entitled to a bonus for the calendar year 2011 in the
sole discretion of the Board of Edgen Murray II, L.P. The decision of the Board
shall be final and binding.

 

11. The Employer will pay repatriation costs and expenses incurred prior to
September 12, 2012. The eligible repatriation costs and expenses are listed in
Schedule 4.

Tax

 

12. The Employee warrants to the Employer that he has at all times during the
currency of his employment with the Employer declared and paid all applicable
tax due.

 

13. All payments made under this Agreement shall be paid subject to the receipt
of all required tax clearances, and applicable deductions required by law,
including, but not limited to, deductions of tax, employee national insurance,
Central Provident Fund contributions or any other deductions whether under the
tax laws of the United Kingdom, if applicable or Singapore or any other
jurisdiction.

 

2



--------------------------------------------------------------------------------

14. The Employee will be responsible for the payment of any income tax, employee
national insurance, Central Provident Fund contributions or any other deductions
whether under the tax laws of the United Kingdom, if applicable or Singapore or
any other jurisdiction not deducted at source in connection with the Severance
Payment and any benefits provided under this Agreement and indemnifies and keeps
indemnified the Employer and any Group Company against any such liability
including any interest, costs or penalties (unless incurred due to the fault of
the Employer); and any breach of the warranty set out as at clause 11 in either
or both cases with any interest, costs or penalties (unless incurred due to the
fault of the Employer).

 

15. The Employer agrees to provide the Employee as soon as reasonably
practicable with any documentation received from the HM Revenue & Customs or the
Inland Revenue Authority of Singapore (“IRAS”) (if any) in connection with any
demands for tax or national insurance contributions.

 

16. Upon execution of this Agreement the Employer shall submit the details of
all payments to be made to the Employee under this Agreement to the IRAS for its
assessment. The parties agree to be bound by the IRAS’ determination.

 

17. In the event that the Employer shall be seeking indemnification from the
Employee pursuant to clause 13 it shall be entitled to forthwith offset any such
liability from any payment outstanding to the Employee under this Agreement.

 

18. The Employee agrees to advise the Employer as soon as practicable if he
intends to leave Singapore and return to take up residence in the United
Kingdom.

 

19. Should the Employee be audited by Singaporean authorities for any period of
the Employee’s employment with the Employer, the Employer will cooperate with
the Employee in gathering and furnishing information to the authorities.
Employee states that he is not a United Kingdom tax resident and the Employer is
not aware of any facts to dispute the statement.

Settlement and Release

 

20.

The Employee hereby releases and forever discharges the Employer and any Group
Company, their subsidiaries, affiliates, successors, and assigns and the
Directors, officers, shareholders, employees, representatives and agents of each
of the foregoing (collectively the “Releasees”), from all claims stated in this
Agreement and accepts the Severance Payment in full and final settlement of the
Specific Complaints as defined below and any claim which he has or may have
against the Releasees arising out of or relating to the Employee’s employment by
the Employer or its termination (whether under statute, common law or otherwise)
and whether such claims are contemplated or not and whether they or not they
are, as at the date of the Agreement, capable of being foreseen, either
factually or legally and including, but not limited to, claims for salary, bonus
or incentive payments, or relating to limited partner restricted units of EMII
or unit options (except those to which have vested as at the Termination Date),
notice entitlement, pay in lieu of notice, redundancy, unfair dismissal,
wrongful dismissal, claims for equality of terms under sections 120 and 127 of
the Equality Act 2010 and/or the Equal Pay Act 1970; for pregnancy or maternity
discrimination, direct or indirect discrimination, harassment or victimisation
related to sex, marital or civil partnership status, pregnancy or maternity or
gender reassignment under section 120 of the Equality Act 2010 for direct or
indirect discrimination, harassment or victimisation related to race under
section 120 of the Equality Act 2010 for direct or indirect discrimination,
harassment or victimisation related to disability, discrimination arising from
disability, or failure to make adjustments under section 120 of the Equality Act
2010 for direct or indirect discrimination, harassment or victimisation related
to religion or belief, under section 120 of the Equality Act 2010 for direct or
indirect discrimination, harassment or victimisation related to sexual
orientation, under section 120

 

3



--------------------------------------------------------------------------------

  of the Equality Act 2010 and/or under the Employment Equality (Sexual
Orientation) Regulations 2003; for direct or indirect discrimination, harassment
or victimisation related to age, under section 120 of the Equality Act 2010
and/or under the Employment Equality (Age) Regulations 2006; or any other claim
not referred to above under the Equality Act 2010; any claim for victimisation
or for breach of contract, claims in respect of unauthorised deduction from
wages or unauthorised payments, unpaid expenses or accrued holiday pay, failure
to provide employment particulars and itemised pay statements or a claim that
the Employee has been subjected to a detriment having made a protected
disclosure, any claim relating to damage to reputation or a claim under the
Protection from Harassment Act 1997, or a claim in relation to guarantee
payments or suspension under sections 34 and 70 of the Employment Rights Act
1996, any claim relating to the right to be accompanied under section 12 of the
Employment Relations Act 1999 or a claim in relation to the duty to consider
working beyond retirement, or a claim in relation to the right to request time
off for study or training, or a claim under the Data Protection Act 1998, or a
claim under the Human Rights Act 1998, or a claim under the Transnational
Information and Consultation etc Regulations 1999, the Information and
Consultation of Employees Regulations 2004, the Companies (Cross-Border Mergers)
Regulations 2007, the Occupational and Personal Pension Schemes (Consultation by
Employers and Miscellaneous Amendment) Regulations 2006 or the Trade Union and
Labour Relations (Consolidation) Act 1992, or a claim under the Transfer of
Undertakings (Protection of Employment) Regulations 2006, or a claim under the
Part-time Workers (Prevention of Less Favourable Treatment) Regulations 2000, or
a claim under the Fixed-Term Employees (Prevention of Less Favourable Treatment)
Regulations 2002 or a claim under the National Minimum Wage Act 1998, or a claim
under regulations 5, 6 and 9 of the Employment Relations Act 1999 (Blacklists)
Regulations 2010 or a claim under the Equal Pay Act 1970 or a claim under the
Working Time Regulations 1998, or claims that the Employer owes the Employee any
sum of money and claims pursuant to any community law provision (the “Claims”)
but excluding claims for personal injury (with the exception of any personal
injury claim which the Employee may bring in the Employment Tribunal), a claim
in relation to the Employee’s accrued pension rights up to and including the
Termination Date or any claim to enforce the terms of this Agreement. The
Employee agrees to save, defend and hold harmless the Employer or any Group
Company from any Claim brought by the Employee and/or his spouse, or any third
party or on behalf of the Employee and/or his spouse, including, but not limited
to the damages, costs and expenses, and attorney fees incurred by the Releasees.

 

21. Employer and Group Company each and on behalf of its predecessors,
successors, parents, subsidiaries, affiliates, employees, officers, directors,
stockholders, agents, representatives, attorneys, and all others who may legally
claim under the auspices of Employer or Group Company hereby fully discharge and
release Employee and agree to save, defend and hold harmless Employee for any
present or future claims, demands, causes of action or remedies, known or
unknown, arising from the actions of the Employee during the period of
employment of Employee from the date of first employment of Employee through the
date of termination of employment of Employee, including any claims, demands,
causes of action or remedies arising from common law, contract law, statutory or
otherwise, excepting only those claims, demands, causes of action or remedies
related to fraudulent acts or theft by the Employee.

 

22. The Employee and Employer Group are not aware of any fraudulent acts or
theft by the Employee.

 

23. The Employee acknowledges and agrees that as a consequence of this Agreement
an Employment Tribunal has no jurisdiction to hear the Specific Complaints as
defined herein or any other claim of any description arising from his employment
or its termination.

 

4



--------------------------------------------------------------------------------

24. The Employee acknowledges that save as specifically provided in this
Agreement he is not entitled to any compensation for the loss of any rights or
benefits under any option, bonus, long term incentive plan or other profit
sharing scheme operated by the Employer or any Group Company in which he may
have participated or have any interest in, save those interests which have
vested as at the Termination Date.

Warranties

 

25. The Employee warrants to the Employer that:

That he is not aware of any personal injury claim or claim in relation to his
pension that he may have against the Employer and he is not aware of any
circumstances giving rise to any such claim and he has no claims of any
description other than the claims referred to in this Agreement;

 

a. there are no circumstances of which the Employee is aware or of which the
Employee ought reasonably to be aware which would amount to a repudiatory breach
of any express or implied term of the Employment Contract which would entitle
(or would have entitled) the Employer to terminate his employment summarily or
without payment in lieu of notice and any payment under Clause 6 to the Employee
is conditional on this being so; and

 

b. notwithstanding the termination of his employment or the circumstances of
such termination he will continue to abide by those provisions of his contract
of employment and those implied terms of his employment which continue after
termination of employment.

Repayment

 

26. The Employee understands that the Employer enters into this Agreement in
reliance on the warranties set out above. If the Employee commences proceedings
or proceedings are commenced by an appropriate representative on the Employee’s
behalf against the Employer or any Group Company in relation to the Specific
Complaints or any claim referred to in this Agreement or breaches a material
provision of this Agreement (save for the post termination restrictions set out
in Schedule 2) the Severance Payment shall become immediately repayable to the
Employer and recoverable as a debt to the extent that the Employer or any Group
Company incurs any liability, loss, costs, expenses or damages in connection
with such proceedings or breach. The Employee agrees that these repayment
provisions are intended to be a genuine pre-estimate of loss which may be
suffered by the Employer or any Group Company and in no way constitutes a
penalty.

Directorships

 

27. The Employee agrees upon signing this Agreement to deliver to the Employer a
letter signed by the Employee resigning from his directorships of the Employer,
Edgen Murray Pte., Limited, EMGH Ltd., Edgen Murray FZE, Edgen Murray Joint
Venture Bahrain, Edgen Murray (India) Europe, Ltd. and the Employee agrees at
the request of the Employer to do any act necessary and/or execute any documents
to effect his removal from any office held in relation to or in connection with
his employment.

Confidentiality

 

28. The Employer and the Employee agree to maintain as secret and confidential
the terms of this Agreement and the circumstances surrounding this Agreement
save such disclosure as is necessary or appropriate to their professional
advisers, to regulatory authorities, the Employee’s immediate family, to any
Group Company and if and to the extent required by operation of law.

 

5



--------------------------------------------------------------------------------

Continuing Contractual Obligations

 

29. The Employee agrees not to make, or cause to be made, any derogatory or
critical comments or statements (whether oral or in writing) about the Employer
or any Group Company or their respective officers or employees. The Employer or
any Group Company agrees not to make, or cause to be made, any derogatory or
critical comments or statements (whether oral or in writing) about the Employee.

 

30. The Employee agrees to be bound by the restrictive covenants in Schedule 2
to this Agreement. The Employee agrees that a breach of any of the restrictive
covenants will cause detriment to the Employer and/or any Group Company.

 

31. In consideration of the Employee entering into the obligations in Schedule 2
the Employer will pay to the Employee a sum equivalent to the Employee’s monthly
basic salary (at the amount and rate as at the Termination Date) on or about the
expiry of each month and for a period of 12 months, commencing after the
Termination Date less any legally required deductions. If the Employee breaches
any of the restrictive covenants in Schedule 2 of the Agreement any monthly
payments shall cease with immediate effect.

Return of Property

 

32. The Employee undertakes to return to the Employer all company property
belonging to the Employer or any Group Company which is or has been in the
Employee’s possession or under his control. The property to which this clause
applies includes, but is not limited to, passes, keys, credit cards, business
equipment, Blackberry, mobile phone, documents, correspondence, lists of
customers or clients, financial data, organisation charts, research and market
survey data, computer discs and all copies and duplicates of these items whether
in physical or electronic form.

Further Assistance

 

33. The Employee will, on reasonable notice, provide all such reasonable
assistance and documents as the Employer may reasonably request to enable the
Employer to deal with any existing or potential claims, investigations,
administrative proceedings or legal proceedings relating to business matters in
which the Employee was involved during his employment with the Employer. Related
travel and accommodation expenses will be reimbursed by the Employer in
accordance with its polices and procedures. Any loss of earnings or other
benefits by the Employee in complying with this Clause 32 shall be reimbursed by
the Employer in accordance with the Company’s rules regarding payment of
expenses in effect from time to time.

General

 

34. For the purposes of this Agreement “a Group Company” includes the Employer,
any company or other entity of which it is a Subsidiary (including, without
limitation, EMII, EMGH Limited and Pipe Acquisition Limited) (its holding
company) and any Subsidiaries of the Employer or of any such holding company and
“Subsidiary” means a subsidiary (as defined in section 1159 of the Companies Act
2006) and any other company or other entity which is a subsidiary (as so
defined) of a company or other entity which is itself a subsidiary of such
holding company and a company shall be treated, for the purposes only of the
membership requirement contained in subsections 1159(1)(b) and (c), as a member
of another company even if its shares in that other company are registered in
the name of (a) another person (or its nominee), whether by way of security or
in connection with the taking of security, or (b) its nominee.

 

35. For the purposes of this Agreement:

 

6



--------------------------------------------------------------------------------

a. the Employee agrees not to bring proceedings in the Employment Tribunal or
courts for unfair dismissal or breach of contract or race or age discrimination
(the “Specific Complaints”) or for any other employment related claim against
the Employer or any Group Company;

 

b. the Employee confirms that he has received advice from a relevant independent
adviser, namely : Lian Frederick Atack of Lindsays, 1 Royal Bank Place, Buchanan
Street, Glasglow G1 3AAA, as to the terms and effect of this Agreement and, in
particular, its effect on his ability to pursue a claim before an Employment
Tribunal;

 

c. the Employee confirms that at the time the Employee received the advice
referred to in this clause the Employee’s adviser informed the Employee that
there was in force a contract of insurance or an indemnity provided for members
of a profession or professional body covering the risk of a claim by the
Employee in respect of loss arising in consequence of that advice; and

 

d. the Employer and the Employee agree and acknowledge that the conditions
regulating compromise agreements contained in section 147 of the Equality Act
2010 (for the avoidance of doubt, including sub-sections 147(3)(c) and 147(3)(d)
of the Equality Act 2010), section 203(3) of the Employment Rights Act 1996,
regulation 35(3) of the Working Time Regulations 1998, section 288(2B) of the
Trade Union and Labour Relations (Consolidation) Act 1992, section 49(4) of the
National Minimum Wage Act 1998, regulation 9 of the Part-time Workers
(Prevention of Less Favourable Treatment) Regulations 2000, regulation 10 of the
Fixed-Term Employees (Prevention of Less Favourable Treatment) Regulations 2002,
regulation 41(4) of the Transnational Information and Consultation etc
Regulations 1999, regulation 40(4) of the Information and Consultation of
Employees Regulations 2004 and paragraph 12 of the schedule to the Occupational
and Personal Pension Schemes (Consultation by Employers and Miscellaneous
Amendment) Regulations 2006 are fully satisfied.

 

36. This Agreement constitutes the entire understanding between the parties and
supersedes any previous agreement between them relating to the Employee’s
employment and its termination.

 

37. This Agreement shall be governed by and construed in all respects in
accordance with the laws of Scotland and the Scottish courts will have non
exclusive jurisdiction in relation to any disputes arising in relation to it.

 

38. The Parties agree that the waiver and release given by the Employee in
respect of any claims against the Employer and/or any Group Company in this
Agreement, the terms of this Agreement and the benefit of the settlements,
indemnities, undertakings and warranties given by the Employee in this Agreement
are intended to be for the benefit of, not only the Employer, but also any
relevant Group Company and the Parties confirm that any such Group Company has
the right to enforce any or all of these terms against the Employee.

 

39. Notwithstanding that this Agreement is marked “without prejudice” and
“subject to contract”, when the Agreement is signed by the Employer and the
Employee and dated and the certificate is signed and dated by the Employee’s
adviser, it will become open and binding.

 

40. Should any part of this Agreement be rendered unenforceable by any court in
competent jurisdiction, the court is empowered to rewrite such unenforceable
part to such an extent to give breadth and meaning to the part as intended by
the parties so that the Agreement survives.

 

7



--------------------------------------------------------------------------------

41. This Agreement is the product of mutual agreement between the Employer and
Employee. In the event of any dispute over the meaning of any word, sentence or
clause there shall be no presumption of meaning regarding which entity drafted
the Agreement.

IN WITNESS WHEREOF these presents consisting of this and six preceding pages
together with the two Schedules annexed hereto are executed as follows:

 

Signed by the Employee   /s/    Michael F. A. Craig       Date and Place of
signing   Singapore – 23 August 2011  

in the presence of this witness:

 

Signature   /s/    Janet Craig       Name of witness   Janet Craig       Address
of witness   14 Caldecott Close     Singapore 299122       Occupation of witness
  Housewife  

 

Signed by or on behalf of the Employer   /s/    Daniel J O’Leary       Name and
Position   Dan J. O’Leary   Chairman/CEO     Date and Place of signing   24
August 2011   18444 Highland RD     Baton Rouge, Louisiana 70809 USA

in the presence of this witness:

 

Signature   /s/ Jennifer M. d’Aquin       Name of witness   Jennifer M. d’Aquin
      Address of witness   18444 Highland Road     Baton Rouge, Louisiana 70809
USA       Occupation of witness   Executive Assistant  

 

8



--------------------------------------------------------------------------------

 

 

 

LOGO [g231588g91b40.jpg]

 

9



--------------------------------------------------------------------------------

SCHEDULE 2

POST TERMINATION RESTRICTIONS

 

1. Interpretation

The definitions and rules of interpretation in this clause apply in this
Agreement.

Board: the board of directors of the Employer (including any committee of the
board duly appointed by it).

Capacity: as agent, consultant, director, employee, owner, partner, unit holder
or in any other capacity.

Confidential information: means all proprietary information (whether or not
recorded in documentary form, or stored on any magnetic or optical disk or
memory) which is not in the public domain relating to the business, products,
affairs and finances of the Employer or any Group Company for the time being
confidential to the Employer or any Group Company and trade secrets including,
without limitation, technical data and know-how relating to the business of any
Group Company or any of their business contacts including, but not limited to,
customer lists, customer orders, purchase orders, financial data, pricing
information and price lists, business plans and market strategies and
arrangements, all books, records, manuals, advertising materials, catalogues,
correspondence, mailing lists, production data, sales materials and records,
purchasing materials and records, personnel records, quality control records and
procedures included in or relating to the Employer or any Group Company or any
of the assets of the Employer or any Group Company and/or its affiliates, and
all trademarks, trade names (including all rights to the trade name and
trademark “Edgen” or “Murray” or “Edgen Murray” or any similar name), copyrights
and patents, and applications therefore, all trade secrets, inventions,
processes, procedures, research records, market surveys and marketing know-how
and other technical papers.

Restricted Business: those parts of the business of the Employer and any Group
Company with which the Employee or the Employer and any Group Company was
involved to a material extent in the 12 months before the Termination Date
including without limitation:

 

  (i) any business or enterprise engaged in fabricating, whether directly or by
contract with others, or selling, distributing, or consulting regarding, prime
Steel Products as defined in paragraph (ii) for use in the offshore construction
market, in shipbuilding, pressure vessel market, renewables, mold and die for
use in mining, heavy construction, renewables, alternative energy sources,
nuclear activities, energy exploration, energy production or for use in the
construction equipment market;

 

  (ii) the business of consulting regarding, distributing and selling Steel
Products defined as: industrial steel pipe, including large OD pipe, heavy wall
and X-grade pipe, DSAW, seamless, continuous spiral weld, ERW pipe and abrasion
resistant pipe, valve products, such as gate, globe, check, ball, butterfly and
plug of carbon steel, carbon X stainless or full stainless steel or of alloys
such as Monel, Inconel, Hastelloy and actuators whether spring return, double
acting or pneumatic, alloy pipe, flanges and fittings, welded fittings and
flanges (high yield, stainless, exotic, carbon, chrome and low temp) per ANSI B
16.9 and B 16.5 (commodity lines and specials, i.e. anchor flanges and swivel
ring flanges), forged steel fittings, outlets, pipe nipples, swage nipples, hot
induction bends and Pikotek gaskets/ insulation kits, stainless steel and other
nickel alloy and Hastelloy pipes, fittings and flanges, including all chrome
grades, carbon grades, Carbon and HSLA steel plates, Alloy Steel plates, Carbon
Steel Shapes, Hollow Sections and merchant bars, Clad Carbon Steel Pipe
(seamless or welded), Clad Carbon Steel Plate, Tendon Pipes (collectively, the
“Steel Products);

 

10



--------------------------------------------------------------------------------

  (iii) providing added value services to such Steel Products, including, flame
cutting, sawing, welding, sandblasting, priming, top coat painting, epoxy
applications and end finishing, Hot Forming, Cold Forming, Laser Cutting, Water
Jet Cutting and conversion of Steel Products to other components or products;

 

  (iv) entering into joint venture, partnership or agency arrangements relating
to the sale or distribution of surplus stainless steel pipe, fittings and
flanges, but excluding value-added services if not sold as part of the Steel
Products; any business that uses any trademark, trade names or slogans similar
to the “Edgen”, “Murray” or “Edgen Murray” trademarks, trade names or slogans;
and

In addition, Restricted Business shall include the business carried on by any
company or entity with which the Employer signed a Confidentiality Agreement
within the 12 month period preceding the Termination Date [and with which the
Employer was involved to a material extent].

Restricted Customer: any firm, company or person who, during the 12 months
before the Termination Date, was a customer or prospective customer of the
Employer or any Group Company with whom the Employee had contact in the course
of his employment.

Restricted Person: anyone employed or engaged by the Employer or any Group
Company who could materially damage the interests of the Employer or any Group
Company if they were involved in any Capacity in any business concern which
competes with any Restricted Business and with whom the Employee dealt in the 12
months before the Termination Date in the course of his employment.

Restricted Material Source: any mill, distributor, manufacturer, dealer, broker
or producer dealing in material, including any employee, agent, officer or
director of such entity, during the 12 months before the Termination Date, which
was a supplier or provider of material to the Restricted Business and with whom
the Employee dealt in the 12 months before the Termination Date in the course of
his employment.

 

2. Post-termination restrictions

 

  2.1 In order to protect the Confidential Information and business connections
of the Employer and each Group Company to which he has access as a result of the
Employment, the Employee covenants with the Employer (for itself and as trustee
and agent for each Group Company) that he shall not:

 

  (a) for 12 months after the Termination Date, solicit or endeavour to entice
away from the Employer or any Group Company the business or custom of a
Restricted Customer with a view to providing goods or services to that
Restricted Customer in competition with any Restricted Business;

 

  (b) for 12 months after the Termination Date, in the course of any business
concern located in (or otherwise resulting in the carrying on of business in)
Singapore, China, Australia, Indonesia, India, UAE, Saudi Arabia, France, UK,
the United States, Canada, Central America, South America and Asia and any other
geographical area in which the Employer, Edgen Murray Pte. Limited and/or any
other Group Company carries on business which is (or intends to be) in
competition with any Restricted Business, offer to employ or engage or otherwise
endeavour to entice away from the Employer or any Group Company any Restricted
Person;

 

11



--------------------------------------------------------------------------------

  (c) for 12 months after the Termination Date, be involved in any Capacity with
any business concern located in (or otherwise resulting in the carrying on of
business in) Singapore, China, Australia, Indonesia, India, UAE, Saudi Arabia,
France, UK, the United States, Canada, Central America, South America and Asia
and any other geographical area in which the Employer, Edgen Murray Pte. Limited
and/or any other Group Company carries on business which is (or intends to be)
in competition with any Restricted Business;

 

  (d) for 12 months after the Termination Date, be involved with the provision
of goods or services to (or otherwise have any business dealings with) any
Restricted Customer in the course of any business concern which is (or intends
to be) in competition with any Restricted Business;

 

  (e) for 12 months after the Termination Date contact, engage in discussions,
engage in electronic communication, or engage in any discourse about the
Employer or business of the Employer, with any Restricted Material Source;

 

  (f) at any time after the Termination Date, represent himself as connected
with the Employer or any Group Company in any Capacity.

 

  2.2 None of the restrictions in clause 2.1 shall prevent the Employee from:

 

  2.2.1 holding an investment by way of limited partner restricted units of EMII
or other securities of not more than 5% of the total issued capital of any
company, whether or not it is listed or dealt in on a recognised stock exchange;
or

 

  2.2.2 being engaged or concerned in any business concern insofar as the
Employee’s duties or work shall relate solely to geographical areas where the
business concern is not in competition with any Restricted Business.

 

  2.3 The restrictions imposed on the Employee by this clause 2 apply to him
acting:

 

  2.3.1 directly or indirectly; and

 

  2.3.2 on his own behalf or on behalf of, or in conjunction with, any firm,
company or person.

 

  2.4 If the Employee receives an offer to be involved in a business concern in
any Capacity during the Employment, or before the expiry of the last of the
covenants in this clause 2, the Employee shall give the person making the offer
a copy of this clause 2 and shall tell the Employer the identity of that person
as soon as possible after accepting the offer.

 

  2.5 The Employer and the Employee entered into the restrictions in this clause
2 having been separately legally advised.

 

  2.6 Each of the restrictions in this clause 2 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.

 

  2.7 The Employee will, at the request and expense of the Employer, enter into
a separate agreement with any Group Company in which he agrees to be bound by
restrictions corresponding to those restrictions in this clause 2 (or such of
those restrictions as may be appropriate) in relation to that Group Company.

 

12



--------------------------------------------------------------------------------

SCHEDULE 3- BENEFITS

Housing Allowance While Employee is in Singapore- up to SGD$11,500 per month, as
long as a housing fee is incurred, or up to September 11, 2012, whichever occurs
first – payments shall be made directly to the landlord; garden maintenance and
pest control

School fees & School Bus Incurred in Singapore – school fees up to SGD$39,157.73
and up to SGD$3,357.66 for school bus fees incurred in Singapore for the period
up to and including the date of repatriation or September 11, 2012, whichever
occurs first- payments shall be made directly to the school and transportation
service

International Gold BUPA Membership – For Michael & his Family through
September 11, 2012. Payment shall be made by the company directly to BUPA.

UK Pension Scheme – Employer Pension Contribution of 14% of gross salary (the
amount of the Severance Payment through September 11, 2012. If such payments
cannot be made due to the Pension scheme or law, the Employer shall pay the
Employee the amount owed or remainder owed in lump sum.

Employer will pay for two visits to the United Kingdom by Employee and his
family. Employee shall schedule such visits so as to minimize the cost of
airfare. Employer will pay for a rental car for the visits.

 

13



--------------------------------------------------------------------------------

SCHEDULE 4- REPATRIATION EXPENSES

Airfare- one-way business- for Michael and his family- Michael shall use his
best efforts to purchase tickets sufficiently in advance to obtain lowest cost
possible

Moving expenses- Michael will obtain 3 bids to include loading and unloading
containers (maximum of three) and full insurance costs and submit the bids to
the Company. The Company will pay directly to the mover the lowest bid.

 

14